Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0246415 A1 to Bae et al. (Bae) and U.S. Patent Application Publication No. US 2015/0009422 A1 to Tung.
As to claim 1, Bae discloses a direct patterning method for a touch panel (Fig. 1, Par. 55), the direct patterning method comprising: 
providing a substrate (100) having a touch region (TA region) and a peripheral region (Figs. 1-2, Par. 68), forming a periphery circuit on the peripheral region (Figs. 1-
disposing a metal nanowire layer (5, 3, 9) on the touch region and the peripheral region (Fig. 5, Pars. 87, 89, 101), wherein the metal nanowire layer comprises a plurality of metal nanowires (5, 3, 9) (Fig. 5, Pars. 89-90); 
pre-curing a coated layer to form a pre-cured layer (M or Preliminary Conductive Pattern) on the metal nanowire layer (5, 3, 9) (Figs. 5, 8, 9, Pars. 22, 93), wherein the pre-cured layer (M or Preliminary Conductive Pattern) is photosensitive (Figs. 5, 9, Pars. 22, 93); 
performing a photolithography process, comprising: 
exposing the pre-cured layer (M or Preliminary Conductive Pattern) to define a removal area (T) and a reserved area (S) (Figs. 5, 9, 16-21, Par. 93); and 
removing the pre-cured layer (T portion of M or Preliminary Conductive Pattern) and the metal nanowire layer (5, 3, 9) on the removal area using a developer solution to form touch-sensing electrodes disposed on the display region and to expose the bonding pad (50) disposed on the peripheral region (Figs. 5, 9, 16-21, Par. 93), wherein the touch-sensing electrodes are electrically connected to the periphery circuit (Figs. 5, 9, 16-21, Par. 22), and the touch-sensing electrodes include the pre-cured layer (S portion of M or Preliminary Conductive Pattern) and the metal nanowire layer (5, 3, 9) (Figs. 5, 9, 16-21, Par. 93); and 

Bae does not expressly disclose the metal nanowire layer is stacked on the bonding pad.
Tung teaches the conductive layer (120b) is stacked on the light-shielding layer (bonding pad) (120a) (Figs. 2B-2C, Par. 37).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bae with the teaching of Tung to reduce manufacturing cost and improve productivity as suggested by Tung (Par. 6).
As to claim 2, Bae discloses completely removing the metal nanowire layer (5, 3, 9) on the removal area in a second removal step (Par. 22).
As to claim 3, Bae discloses the second removal step comprises using an organic solution or an alkaline solution (Par. 93) in combination with a mechanical procedure to completely remove the metal nanowire layer on the removal area (Par. 93).
As to claim 5, Bae discloses after disposing the pre-cured layer on the metal nanowire layer, the method further comprises disposing a positive photosensitive layer on the pre-cured layer (Par. 76), and wherein the performing the photolithography process comprises: exposing the positive photosensitive layer (Pars. 76, 94) and the pre-cured layer to define the removal area and the reserved area (Pars. 76, 94); and removing the positive photosensitive layer, the pre-cured layer and the metal nanowire layer on the removal area using the developer solution (Pars. 76, 94).

As to claim 7, Bae discloses removing the positive photosensitive layer (Pars. 76, 94).
As to claim 8, Bae discloses a location of the removal area corresponds to a location of the bonding pad (Par. 96), and wherein the removing the pre-cured 29layer and the metal nanowire layer on the removal area comprises removing the pre-cured layer and the metal nanowire layer on the bonding pad (Par. 93).
As to claim 9, Bae discloses the removing the pre-cured layer and the metal nanowire layer on the removal area comprises forming a non-conductive region between adjacent touch-sensing electrodes of the touch-sensing electrodes (410, 420) (Par. 93).
As to claim 10, Bae discloses the non-conductive region is a gap, or the non-conductive region includes the metal nanowire layer having a concentration lower than a percolation threshold (none once removed) (Par. 93).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0246415 A1 to Bae et al. (Bae) and U.S. Patent Application Publication No. US 2015/0009422 A1 to Tung; in view of U.S. Patent Application Publication No. US 2005/0153107 A1 to Iijima.
As to claim 4, Bae does not expressly disclose the second removal step comprises an adhesive removal method to completely remove the metal nanowire layer on the removal area.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bae with the teaching of Iijima to provide an improved production cost as suggested by Iijima (Par. 8).

Claim 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0246415 A1 to Bae et al. (Bae) and U.S. Patent Application Publication No. US 2015/0009422 A1 to Tung; further in view of U.S. Patent Application Publication No. US 2010/0245269 A1 to Jeong et al. (Jeong).
As to claim 11, see claim 1.  Bae as modified further discloses a polymer layer (6, 4) disposed on the substrate (100) (Fig. 5, Par. 87); and the bonding pad comprising silver, copper, molybdenum or aluminum (Tung’s Par. 33).  It would have been obvious to one of ordinary skill in the art to have modified Bae with the teaching of Tung to reduce manufacturing cost and improve productivity as suggested by Tung (Par. 6).
Bae does not expressly disclose the bonding pad comprising a single layer of silver or copper or a multilayer materials comprising molybdenum and aluminum
Jeong discloses the bonding pad comprising (omitted or limitation-a single layer of silver or copper or) a multilayer materials comprising molybdenum and aluminum (Fig. 3A, Par. 102).

As to claim 12, Bae discloses the metal nanowire layer comprises a plurality of metal nanowires, the metal nanowires are embedded in the polymer layer on the reserved area to form a conductive network (Pars. 107-108), and the polymer layer and the metal nanowire layer on the display region integrally form the touch- sensing electrodes (Pars. 107-108).
As to claim 13, Bae discloses the polymer layer (6, 4) is photosensitive (Fig. 5, Par. 87).
As to claim 15, Bae discloses the metal nanowire layer and the periphery circuit form a connection structure (411, 421) at a boundary between the display region and the peripheral region (Figs. 1-3, Par. 70).
As to claim 16, Bae discloses the touch-sensing electrodes extend to the peripheral region and cover the periphery circuit (Figs. 1-3, Par. 70), and the touch-sensing electrodes do not cover the bonding pad (50) (Par. 93).
As to claim 17, Bae discloses the removing the pre-cured layer and the metal nanowire layer on the removal area comprises forming a non-conductive region between adjacent touch-sensing electrodes of the touch-sensing electrodes (410, 420) (Par. 93).
As to claim 18, Bae discloses the non-conductive region is a gap, or the non-conductive region includes the metal nanowire layer having a concentration lower than a percolation threshold (none once removed) (Par. 93).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0246415 A1 to Bae et al. (Bae) and U.S. Patent Application Publication No. US 2015/0009422 A1 to Tung; further in view of U.S. Patent Application Publication No. US 2010/0245269 A1 to Jeong et al. (Jeong) and U.S. Patent Application Publication No. US 2010/0089872 A1 to Ihara et al. (Ihara).
As to claim 14, Bae does not expressly disclose the polymer layer has a thickness of about 200 nm to about 400 nm.
Ihara discloses the polymer layer has a thickness of about 100 nm (Par. 92).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bae with the teaching of Ihara to provide an improved conductive polymer etching process as suggested by Ihara (Par. 16).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new ground of rejection.
Examiner notes that the new claim elements are now addressed by reference Tung and Jeong as necessitated by amendments.  Please see above for full basis of rejection as taught by Bae in view of Tung and Jeong.
The drawings have been amended; therefore, the Examiner withdraws the drawing objection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692